Citation Nr: 1019407	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Appellant's claim 
for service connection for the cause of the Veteran's death.  
The Veteran died in February 2005.  The Appellant is the 
surviving spouse of the deceased Veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Appellant in developing evidence pertinent to her claim for 
service connection for cause of the Veteran's death.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

The Appellant contends that the Veteran's death, attributable 
to cancer of the esophagus, is the result of his exposure to 
Agent Orange during his service in Vietnam.  

At the time of the Veteran's death, he had established 
entitlement to service connection for Type II diabetes, 
evaluated as 20 percent disabling.  

In support of her claim, the Appellant has submitted 
photocopies of Board decisions, dated in May 1999 and May 
2004.  As noted in the May 1999 decision, where one of the 
issues was entitlement to service connection for the cause of 
the veteran's death, the Board found that the cause of the 
veteran's death, from esophageal carcinoma with liver 
metastasis, was related to his exposure to Agent Orange in 
Vietnam.  In the May 2004 case, the Veteran was shown to have 
had service in Vietnam, and was presumed to have been exposed 
to Agent Orange.  The Board, in finding that service 
connection was warranted, found that his adenocarcinoma of 
the esophagus was related to his service.

The appellant also submitted a May 5, 1990, Report to 
Secretary of the Department of Veterans Affairs on the 
Association Between Adverse Health Effects and Exposure to 
Agent Orange (reported by Special Assistant Admiral E.R. 
Zumwalt, Jr.), which, in pertinent part, found that there was 
adequate evidence to reasonably conclude that it was at least 
as likely as not that there was a relationship between 
exposure to Agent Orange and esophageal cancers.  

In addition, the appellant has submitted a June 2006 letter 
from a private physician, Dr. S.B., which indicates that the 
Veteran had metastatic poorly differentiated adenocarcinoma 
of the GE [gastroesophegeal] junction.  The physician added 
that the Veteran had died as a result of the progressive 
cancer, and that the Veteran had a history of exposure to 
Agent Orange.  

Review of the medical record includes private medical 
records, dated from 2004, showing that the Veteran had cancer 
of the esophagus.  A March 2004 radiation oncology 
consultation note includes a diagnosis of metastatic 
adenocarcinoma of the GE junction, with probable hepatic 
metastatic and also brain metastasis.  

A March 2004 private hospital discharge summary includes a 
diagnosis of metastatic adenocarcinoma of the 
esophagus/stomach to the brain, liver, and lymph nodes.  


In the instant case, the Veteran's Certificate of Death 
indicates that he died on February [redacted], 2005, at the 
age of 55.  The Certificate of Death also establishes that 
the immediate cause of the Veteran's death was progressive 
Stage IV cancer of the esophagus.  The Veteran is shown to 
have died as an inpatient in a hospital.  An autopsy was not 
performed.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§§ 501(a), 1116; 38 C.F.R. § .309(e).  As noted, cancer of 
the esophagus is not list among the presumptive disorders.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

A review of the Veteran's claims file includes private 
medical records, dated most recently in January 2005.  As 
noted above, the Certificate of Death shows that the Veteran 
died in February 2005, as an in-patient at a hospital.  The 
name of the hospital was not provided.  The Veteran's 
terminal records are not associated with the file.  When VA 
is put on notice of the existence of private medical records, 
VA must attempt to obtain those records before proceeding 
with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, on remand, VA should request that the appellant 
provide authorization to enable it to obtain additional 
private medical records, to include outstanding copies of the 
Veteran's terminal hospital records.


As noted, a private physician, as part of a June 2006 letter, 
essentially, in the opinion of the Board, suggested that 
there may be a casual relationship between the Veteran's 
cancer of the esophagus (characterized as metastatic poorly 
differentiated adenocarcinoma of the GE junction) and his in-
service exposure to Agent Orange.  

A January 2007 supplemental statement of the case (SSOC) 
reflects that the RO independently determined that there was 
no evidence that the Veteran's esophageal cancer was related 
to his Agent Orange exposure.  The Board points out, however, 
that VA adjudicators are prohibited from making conclusions 
based on their own medical judgment.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991).

Therefore, in light of the appellant's contentions and the 
June 2006 statement from the Veteran's former physician, Dr. 
S.B., the Board finds that a medical opinion, based on full 
review of the record and supported by stated rationale, is 
needed to fairly resolve the claim on appeal.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4)(i)(C) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further notes that, in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that, when adjudicating a claim 
for DIC, VA must perform a different analysis depending upon 
whether a veteran was service connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include:  
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the veteran's death based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.  In this 
case, the RO did not provide such specific notice with 
respect to the appellant's claim for service connection for 
the cause of the Veteran's death.  Accordingly, the appellant 
should be issued an additional notification letter pursuant 
to Hupp.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all applicable 
notice and assistance requirements set 
forth in the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159.  The appellant must be notified 
of the information and evidence needed to 
substantiate her claim for service 
connection for the Veteran's cause of 
death, to include (1) a statement of the 
conditions for which the Veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a claim for service connection for the 
Veteran's cause of death based on the 
previously service-connected 
disabilities; and (3) an explanation of 
the evidence and information required to 
substantiate a claim for the Veteran's 
cause of death claim based on a condition 
not yet service-connected.  See Hupp.

2.  The AMC /RO should contact the 
appellant and ask that she provide the 
information necessary to obtain the 
Veteran's terminal hospital records.  
After obtaining any necessary 
authorization for the release of 
information, the RO should request such 
records.

3.  Following the receipt of any 
information obtained as a result of the 
above-noted inquiry, the AMC/RO is 
requested to obtain a VA medical opinion 
from an appropriate specialist to 
determine the cause of the Veteran's 
death.  The claims folder must be made 
available to the specialist for review.  
The specialist should pay specific 
attention to the death certificate, as 
well as any treatment records related to 
the claimed cause(s) of death.  The 
specialist is to review all treatment 
records and opinions (to include the June 
2006 letter from Dr. S.B.) regarding the 
Veteran's cancer of the esophagus.  The 
specialist should then render an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the Veteran's cancer of 
the esophagus, or any disorder causing or 
materially contributing to his death, was 
causally related to his active service or 
any incident therein, including his 
exposure to Agent Orange in Vietnam.

In supplying his/her opinion, the 
pertinent evidence included within the 
Veteran's claims file should be 
acknowledged, as well as any other 
pertinent scientific and/or 
epidemiological evidence used to form the 
basis of the opinion.  All opinions 
expressed must be supported by complete 
rationale.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

4.  Thereafter, the claim should be 
reviewed, and if the benefit sought on 
appeal is not granted, a SSOC should be 
issued, and the case returned to the 
Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


